DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is responsive to application 16369838 filed 3/29/2019.  Claims 1-17 are pending.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 & 14-17, drawn to an apparatus comprising an igniter, classified in F23Q7/00.
II. Claims 11-13, drawn to a method of servicing a gas turbine engine, classified in F05D2230/72.
The inventions are independent or distinct, each from the other because:
The inventions of Group I and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the apparatus can be used in a materially different process wherein the igniter/gas turbine engine are operated and no servicing or securing steps are carried out.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A search on each of the above-identified groups of inventions would require diverging search strategies, including different search queries (i.e. different text searches) and different classification areas, in order to locate prior art which is pertinent to each.  See MPEP 808.02(C).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Alexandre Daoust on 1/14/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10 & 14-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claims 1-10 & 14-17 are examined below.

Claim Objections
Claims 1, 3-4, 9-10, 14, 16 are objected to because of the following informalities:  
	Regarding Claim 1:
The recitation “the heater rod” (l. 4) is believed to be in error for - - the glow plug heater rod - -.
		Regarding Claim 3:
The recitation “the heater rod” (l. 2) is believed to be in error for - - the glow plug heater rod - -.
		Regarding Claim 4:
The recitation “the heater rod” (l. 1) is believed to be in error for - - the glow plug heater rod - -.	
		Regarding Claim 9:

		Regarding Claim 10:
The recitation “the heater rod” (l. 2) is believed to be in error for - - the glow plug heater rod - -.	
		Regarding Claim 14:
The recitation “the heater rod” (at lines 7, 9, and twice at line 10) is believed to be in error for - - the glow plug heater rod - -.
		Regarding Claim 16:
The recitation “the heater rod” (l. 2) is believed to be in error for - - the glow plug heater rod - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 & 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Independent Claim 1, the recitation “the combustor liner plug being sized and configured to extend inside an aperture in a combustor liner of the gas turbine engine when the base is connected to the casing between the heater rod and a periphery of the aperture” (last four lines) is vague and indefinite because it is unclear whether the base is positioned between the glow plug heater rod and the aperture in the liner (the only aperture claimed) or whether the base 
Regarding Dependent Claim 3, the recitation “gap” lacks antecedent basis in the claims and is undefined (i.e. it is unclear where the gap is or what structure(s) define(s) it).  The foregoing is interpreted in accordance with the claim rejections below.
Regarding Dependent Claim 15, the recitation “the combustor liner plug is structurally connected to the base independently of a structure of the gas turbine engine” is vague and indefinite because it is unclear what structure is excluded.  The claim is directed to a gas turbine engine, thus all recited structures are part of the claimed gas turbine engine, so it is unclear whether some unrecited structure of the gas turbine engine is excluded or whether any gas turbine engine structure is excluded.  The foregoing is interpreted in accordance with the claim rejections below.
Dependent Claims 2 & 4-10 are rejected under 35 U.S.C. 112(b) for their dependence from claims rejected under 35 U.S.C. 112(b) herein above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-6, 9-10, & 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DuBell 3990834.
Regarding Independent Claim 1, DuBell teaches an igniter (as follows) for a gas turbine engine comprising: 
a base (Fig. 1, at least elements 40/44 and portion of 38 at and radially outward from casing 12) including a securing assembly (40/44) configured to be matingly connected to a casing of the gas turbine engine, 
a glow plug heater rod (interpretation 1: structure within igniter 36 radially inward from 38 relative to axis of 36, igniter configured with a heated tip, interpretation 2: 38/82 in combination with components radially inward of 38 relative to axis of 36; see Abstract) extending from the base along an axis and terminating in a rod end (at end of 36), 
a combustor liner plug (in accordance with interpretation 1 above: 38/48; in accordance with interpretation 2 above: 48) extending circumferentially around the heater rod (see Fig. 3), the combustor liner plug being sized and configured to extend inside an aperture (see Fig. 2) in a combustor liner of the gas turbine engine when the base is connected to the casing between the heater rod and a periphery of the aperture (glow plug heater rod in each interpretation above extends between casing and aperture in the liner and the base is between the heater rod and the casing, though all limitations after “configured to…” are directed to intended use and thus are not positively recited).
Regarding Dependent Claim 2, DuBell further teaches the combustor liner plug forms part of a sleeve (in accordance with interpretation 1 above: sleeve portion 38) which is structurally connected to the base (see Fig. 1) and protrudes along the axis from the base towards the rod end, the combustor liner plug being at an end of the sleeve remote from the base (48 at the end of 38).
Regarding Dependent Claim 3, DuBell further teaches the combustor liner plug has a portion connected to the heater rod between gap and the base (in accordance with interpretation 2 above:  portion of 38 positioned between gap between 38 and 48 and base portion 40/44).
Regarding Dependent Claim 4, DuBell further teaches the heater rod has a heating section extending along an axial distance between axially opposite ends of a heater (heater inherent as igniter 36 has a heated tip, thus the heater rod of both interpretations in claim 1 above will have the claimed heater section), the combustor liner plug extending at least partially axially along the heater section of the heater rod (in accordance with interpretation 1 from claim 1 above: plug 38/48 extends along the entirety of the tip portion which is heated and thus has the claimed heater, and therefore the plug 38/48 extends along the heating section; in accordance with interpretation 2 from claim 1 above: 48 extends about the tip 46 end of the igniter 36 where the heater is located).
	Regarding Dependent Claim 5, DuBell further teaches the base includes a body of a glow plug (the tip is heated and thus the igniter 36 is functionally disclosed identically to a glow plug, the base discussed for claim 1 above includes a portion of the body of 36 – i.e. a portion of 38 at and beyond casing 12), the glow plug also having the heater rod (the heater rod discussed for claim 1 above extends through the igniter 36), and at least a casing portion of an adaptor (casing portion 40 in combination with the part of 38 in contact with 40), the casing portion of the adaptor connected to the body of the glow plug, around the body of the glow plug (where 40 meets 36/38).
Regarding Dependent Claim 6, DuBell further teaches the combustor liner plug forms part of the casing portion of the adaptor (in accordance with interpretation 1 from claim 1 above: portion of 38 in contact with 40 forms part of the casing portion).
	Regarding Dependent Claim 9, DuBell further teaches the combustor liner plug extends circumferentially around more than half the circumference of the heater rod (the combustor liner plug in each interpretation provided in claim 1 above extends about the entire circumference of the heater rod discussed for the respective interpretations in claim 1 above, see Fig. 3).
	Regarding Dependent Claim 10, DuBell further teaches the combustor liner plug extends annularly around an entire circumference of the heater rod (for each interpretation in 
Regarding Independent Claim 14, DuBell teaches a gas turbine engine (Col. 1, ll. 5-8) having 
a casing (12), 
a combustor liner (14) within the casing and spaced apart therefrom, the combustor liner delimiting a combustion chamber (18), 
a compressed gas passage between the combustor liner and the casing (see arrows between 12 and 14), 
an igniter socket (as follows) including a casing aperture (in which 40 is positioned) defined through the casing and a liner aperture defined through the combustor liner (aperture 52 in which 48 is positioned), and 
an igniter received in the igniter socket (igniter 36), the igniter having 
a base (40/44 in combination with portion of 38 at and external to casing 12) connected to the casing, 
a glow plug heater rod (interpretation 1: structure within igniter 36 radially inward from 38 relative to axis of 36, igniter configured with a heated tip, interpretation 2: 38/82 in combination with components radially inward of 38 relative to axis of 36; see Abstract), the heater rod extending from the base along an axis to a rod end distal from the base (see Fig. 1), the heater rod extending across the compressed air circulation path (see Fig. 1), and 
a combustor liner plug (in accordance with interpretation 1 above: 38/48; in accordance with interpretation 2 above: 48) extending circumferentially around the heater rod along at least a portion of a length of the heater rod (see Fig. 3), and extending radially between the heater rod and a periphery of the liner aperture (in both interpretations above, the combustor liner plug extends radially between the heater rod of the respective interpretation and the periphery of 52).
Dependent Claim 15, DuBell further teaches the combustor liner plug is structurally connected to the base independently of a structure of the gas turbine engine and protrudes along the axis from the base towards the rod end (in accordance with interpretation 1 from claim 14 above: portion 38 of the combustor liner plug is not connected to the base at 40 via any other gas turbine structure and protrudes from 40 to the end at 46).
Regarding Dependent Claim 16, DuBell further teaches the combustor liner plug has a portion connected to the heater rod between gap and the base (in accordance with interpretation 2 from claim 14 above: 48 connected to 38 at protrusions 82).
	Regarding Dependent Claim 17, DuBell further teaches the combustor liner plug has a portion connected to the combustion chamber liner (in each interpretation provided for claim 14 above, the combustor liner plug is connected to the liner at 52).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over DuBell, as applied to claim 1 above, and further in view of MacCaul 20170176004.
Regarding Dependent Claim 7, DuBell teaches the invention as claimed and as discussed above for claim 1, and DuBell further teaches a portion of an outer surface of the base (portion of outer surface of 40) engages an aperture (aperture in case 12 in which 40 is positioned) of a casing (12) of the gas turbine engine.
DuBell fails to expressly teach the portion of the outer surface of the base is threaded for engaging a correspondingly threaded aperture of a casing of the gas turbine engine.
MacCaul teaches that igniters of gas turbine engine combustors are typically retained on a boss of the gas generator case by being directly threaded into the boss (MacCaul; para. [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DuBell’s igniter such that the portion of the outer surface of the base is threaded, as taught by MacCaul, in order to retain the igniter on the boss of the gas generator case (MacCaul; para. [0002]).
Regarding Dependent Claim 8, DuBell in view of MacCaul teaches the invention as claimed and as discussed above for claim 7, and DuBell further teaches the base defines a shoulder (see Fig. 1: Annotated Fig. 2 from DuBell below, annotated shoulder of 40), the shoulder defining an abutment surface that axially faces the rod end (annotated shoulder defines a surface which abuts casing 12), the threaded portion of the base located axially between the shoulder and the rod end (threaded portion discussed for claim 12 above is located within aperture of the boss of 12 in which 40 is positioned and thus the threaded portion is axially between the annotated shoulder and the rod end at the end of the igniter 36).

    PNG
    media_image1.png
    325
    352
    media_image1.png
    Greyscale

Figure 1: Annotated Fig. 2 from DuBell

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741